DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tame (6,192,565).  With respect to claim 1, Tame discloses a vehicle comprising: a passenger compartment having a first row of seats, including front seat (12) and a second row of seats including back seat (14), including a seat back (18) configured to fold forward toward the first row of seats; the seat back (18) of the second row of seats further includes at least one headrest (14) that is supported by at least one rod (32) that is inserted in an aperture (unlabeled, see figures 7 and 8) in the seat back and the at least one headrest being movable from a retracted position (see Figure 8) disposed immediately adjacent to a top surface (20) of the seat back (see Figure 5) to an extended position (see Figure 6) spaced from the top surface (20) of the seat back, wherein the at least one headrest includes a retraction mechanism (26) configured to retract the headrest to the retracted position automatically when the seat back of the second row of seats is folded forward.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grable (8,197,001).  Grable discloses a “rear seat” but does not specify if the rear seat is behind a front seat which is in a first row of seats or a middle row of seats.  The Grable system would appear to be applicable to any rear seat since the retractable headrest helps create clearance with structure located in front of the rear seat.  It would be a mere matter of design choice to apply the system to a third rear row of seats or a standard back seat.  Such an application requires only routine experimentation.

Allowable Subject Matter
Claim 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-20 are allowed.


Response to Amendment
Applicant’s amendment on June 1, 2022 has been considered in its entirety.  Applicant’s amendment has overcome the previously applied prior art rejection.  The Examiner updated her search and found the Tame reference which is applied above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kubo US-20050168038-A1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636